          Case 2:19-cv-00015-KGB Document 4 Filed 05/12/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                  DELTA DIVISION

BRUCE HEARD, JR.
ADC #168843                                                                        PETITIONER

v.                             Case No. 2:19-cv-00015 KGB-JTR

ST. FRANCIS COUNTY                                                                RESPONDENT

                                             ORDER

       The Court has reviewed the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray (Dkt. No. 2). Plaintiff Bruce Heard, Jr. filed an objection, which

is a copy of his petition for writ of habeas corpus (Dkt. Nos. 1, 3). After careful consideration of

the Recommended Disposition, Mr. Heard’s objection, and a de novo review of the record, the

Court concludes that the Recommended Disposition should be, and hereby is, approved and

adopted in its entirety as this Court’s findings (Dkt. No. 2). Accordingly, the Court dismisses

without prejudice Mr. Heard’s petition for writ of habeas corpus (Dkt. No. 1).

       A certificate of appealability is denied, pursuant to 28 U.S.C. § 2253(c)(1)-(2); Rule 11(a),

Rules Governing § 2254 Cases in United States District Courts.

       It is so ordered this 12th day of May, 2020.

                                                      __________________________________
                                                      Kristine G. Baker
                                                      United States District Judge
